Citation Nr: 0518029	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for service-connected 
Crohn's Disease, status post hemi-colectomy, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from September 1959 to 
April 1982.

This matter arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied entitlement to an increased 
rating for service-connected Crohn's Disease, status post 
hemi-colectomy, currently evaluated as 30 percent disabling.  

In April 2005, the veteran was afforded a videoconference 
hearing before C. W. Symanski, who is the Veterans Law Judge 
rendering the determination in this claim.

The Board initially notes that, to the extent that the 
veteran has argued that he has fecal discharge, service 
connection is currently in effect for disabilities that 
include external hemorrhoids, status post hemorrhoidectomy, 
with recurrent fistula, evaluated as 10 percent disabling.  
He may not therefore be compensated for these symptoms in 
association with his Crohn's Disease, status post hemi-
colectomy.  See 38 C.F.R. § 4.14 (2004); Esteban v. Brown, 6 
Vet. App. 259 (1994); see also Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  Any claim for increase for this disability 
is referred back to the RO for appropriate action.  


FINDING OF FACT

The veteran's service-connected Crohn's Disease, status post 
hemi-colectomy, is productive of abdominal pain and diarrhea; 
it is productive of no more than moderately severe symptoms 
with frequent exacerbations.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected Crohn's Disease, status post hemi-
colectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, 
Diagnostic Codes 7323, 7329 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts that an increased rating is warranted for 
his Crohn's Disease, status post hemi-colectomy.  At his 
hearing, held in April 2005, he testified that for about the 
last seven years, he has had bouts of diarrhea lasting three 
to four weeks during which time he has seven to eight 
episodes a day and loses a total of 15 to 20 pounds.  He 
testified that he had not been treated for malnutrition, and 
that he has not recently been anemic.  He also reported 
having fecal discharge associated with an anal fissure.  

As for the history of the veteran's Crohn's Disease, status 
post hemi-colectomy, see 38 C.F.R. § 4.1 (2004), service 
medical records include Physical Evaluation Board reports 
which indicate that the veteran was discharged due to Crohn's 
Disease of the colon with involvement to the midtransverse 
colon.  VA reports show that in April 1998, he underwent an 
exploratory laparotomy, and a left hemicolectomy.  

In November 1982, the RO granted service connection for 
Crohn's disease.  The RO subsequently recharacterized this 
disability to include "status post hemi-colectomy."  

In July 2001, the veteran filed a claim of entitlement to an 
increased rating for service-connected Crohn's Disease, 
status post hemi-colectomy, evaluated as 30 percent 
disabling.  In December 2002, the RO denied the claim.  The 
veteran has appealed the issue of entitlement to an increased 
rating.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

"Crohn's Disease, status post hemi-colectomy" is not listed 
in the Schedule.  Where the particular disability for which 
the veteran is service connected is not listed, it will be 
permissible to rate under a closely related disease or injury 
in which not only are the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2004); see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

In this case, the RO has evaluated the veteran's service-
connected Crohn's Disease, status post hemi-colectomy, under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7323, which provides 
for ulcerative colitis.  Specifically, it dictates that 
moderately severe symptoms with frequent exacerbations 
warrant a 30 percent rating.  A 60 percent rating is 
warranted for severe symptoms with numerous attacks a year 
and malnutrition, with health only being fair when disease is 
in remission.  38 C.F.R. § 4.114, Diagnostic Code 7323.  

Alternative criteria include Diagnostic Code 7329 which 
provides a 20 percent evaluation for resection of the large 
intestine with moderate symptoms and 40 percent when 
accompanied by severe symptoms objectively supported by 
examination findings.  

Ratings under diagnostic codes 7301 to 7329 inclusive will 
not be combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture with elevation to the next 
higher evaluation when the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.  

The relevant medical evidence consists of VA and non-VA 
reports, dated between July 2000 and 2004.  Reports from a VA 
hospital, and the Sunrise Hospital and Medical Center (SHMC), 
dated in July 2000, show that the veteran was hospitalized 
for a total of about 12 days, with final diagnoses that 
included severe pan cytopenia secondary to therapy from 6-
mercaptopurine (6-MP), hepatic failure secondary to possible 
6-MP toxicity, and Crohn's disease with exacerbation.  These 
reports indicate that the veteran had been taking 
intermittent steroids and 6-MP for control of his Crohn's 
Disease symptoms.  

VA progress notes, dated in August 2000, note that the 
veteran was gaining weight, that he had no diarrhea, that his 
anemia was improving, with "OK" iron studies, and that he 
had no gastrointestinal bleeding.  Reports, dated between 
late 2002 and 2004, show treatment for Crohn's Disease with 
medications that included prednisone and remicade.  Overall, 
these reports indicate that the veteran received ongoing 
treatment for his Crohn's Disease, to include use of remicade 
about every eight weeks, and that the veteran was often noted 
to seek treatment towards the end of the eight-week cycle for 
such symptoms as abdominal pain or bloody stools.  The 
reports show that the veteran repeatedly stated that remicade 
"helped greatly," or words to that effect.  See e.g., 
reports dated in December 2002, April and August of 2003, 
January and April of 2004.  These reports contain a number of 
notations of obesity, and indicate that the veteran was 
advised to lose weight and to go on a low-fat diet.  See 
e.g., reports dated in May, September, and December of 2002; 
April and July of 2003; July 2004.  They show that the 
veteran is 70 inches tall, and that his weight ranged from 
181 pounds to 207 pounds.  Reports, dated in May 2002, show 
that the veteran was treated for active ulcerative colitis, 
and that the physician certified that the veteran was to take 
"complete rest" for four days.  A September 2002 report 
notes that the veteran was being given tapering doses of 
steroids.  A December 2002 report notes a history of anemia 
improving and resolved, with "OK" iron studies.  An April 
2003 report notes that his Crohn's Disease was in remission.  
A VA X-ray report for the abdomen, dated in July 2003, 
contains an impression of no acute disease.  A VA X-ray 
report for the abdomen, dated in September 2003, contains an 
impression noting no evidence of inflammatory bowel disease.  
A VA computerized tomography (CT) report for the abdomen, 
dated in October 2003, contains an impression noting possible 
small bowel colonic anastomosis with some inflammatory 
change.  A VA colonoscopy report, dated in August 2004, notes 
that the veteran had 11 inches of colon, and that the 
colonoscopy was normal.  

VA diabetes mellitus, and genitourinary, examination reports, 
both dated in May 2003, note that the veteran had gained 15 
pounds in the past year.  A VA joints examination report, 
dated in May 2003, notes that the veteran's daily activities 
consisted of walking three times a week and stair-climbing 30 
minutes three times per week.  A VA spine examination report, 
dated in May 2003, notes that the veteran denied any symptom 
of weight loss.  He reported that he could stand for two 
hours, or walk one-half mile, before needing to rest.  

An examination performed by the Gastroenterology Center of 
Nevada, dated in May 2003, shows that the veteran complained 
of left lower quadrant pain.  On examination, the veteran was 
WDWN (well-developed, well-nourished), and he weighed 200 
pounds.  There were no masses, no hepatomegaly, no 
splenomegaly, and no ascites or collateral circulation.  The 
impression was history of Crohn's Disease with subtotal 
colectomy, and it was noted that the veteran was symptomatic 
with recurrent disease.  

A VA examination report, dated in December 2004, shows that 
the veteran complained of frequent diarrhea and bloody 
stools, nausea two to three times per week, and vomiting once 
or twice a week.  He reported that during episodes, he had 
diarrhea that occurred two to three times per day, and 
abdominal pain three or four times a day, with episodes 
lasting two to three hours in each case.  He reported that 
his medications included Tagamet, and Loperamide.  The 
examiner noted that there had been no weight loss or weight 
gain.  On examination, the veteran was well-developed and 
well-nourished.  The state of nutrition was characterized as 
"excellent," and there was no evidence of anemia or 
debility.  The diagnoses were Crohn's Disease, status post 
colon resection, and anal fistula.  

The Board finds that the claim must be denied.  The veteran 
is shown to have received treatment, primarily with 
Prednisone, and with Remicade infusions about every two 
months; he has repeatedly stated that the Remicade greatly 
helps his symptoms.  His ranges of weight have been 
considered together with the notations of obesity, and there 
is simply no evidence of malnutrition.  With regard to other 
aspects of his general health, the evidence includes 
descriptions of his exercise regimen, and his ability to walk 
and stair climb, and the evidence is insufficient to show 
that he has severe symptoms with numerous attacks a year and 
malnutrition, with health only being fair when disease is in 
remission.  Although he has occasionally undergone treatment 
for significant flare-ups of gastrointestinal symptoms, the 
more recent medical evidence of record does not show that the 
required criteria have been met.  Finally, there is no 
evidence of anemia dated after 2002, and anemia was not found 
on examination in May 2003 or in December 2004.  

As for the possibility of a higher rating under Diagnostic 
Code 7329 (2004), a 40 percent rating is assigned for severe 
symptoms objectively supported by examination findings.  
However, in this case, the aforementioned evidence does not 
reflect any objective findings of severe symptoms, as would 
be required for a 40 percent rating under this Diagnostic 
Code.  Specifically, in addition to the noted range of 
weight, the veteran has repeatedly been noted to be obese, 
and to have been advised to go on a low-fat diet and to 
exercise.  He was found to be well-developed, and well-
nourished, on examination in May 2003 and in December 2004.  
Such findings do not reflect disability in excess of that 
contemplated by the 30 percent rating currently in effect.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in 
November 2004 (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and a supplemental statement of the case (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and 21-4142) for all evidence that he desired VA to attempt 
to obtain.  In addition, he was supplied with the complete 
text of 38 C.F.R. § 3.159(b)(1) by way of the SOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded a VA examination.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A rating in excess of 30 percent  for service-connected 
Crohn's Disease, status post hemi-colectomy, is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


